Me. Justice Wole
delivered the opinion of the court.
On the ninth of October a deed from the sub-marshal of the District Court of Humacao, Rafael Mas, to the appellant was presented in the Registry of Caguas and was recorded with certain curable defects. The appellant denies the existence of the curable defects and we shall discuss them seriatim.
The first defect assigned was that the deed, purporting to be in furtherance of a judicial sale, did not duly show that Rafael Mas was a sub-marshal of the district court. We cannot agree with the appellant that the certificate of the notary is sufficient to show that Rafael Mas was a sub-marshal of the District Court of Humacao. The notary, follow*525ing the notarial law, has to certify .that he knew the parties and a certificate of such knowledge was actually made by the notary in this case. The notary did not and should.-not certify of his personal knowledge that a particular person occupied a certain position or appeared in a certain character. A registrar in Porto Rico cannot take judicial notice of the sub-marshal of the district court in this case. Perhaps the registrar might take' judicial notice of the office of the marshal, but ordinarily it is the marshal who should make a judicial sale, and when a sub-marshal makes a sale the registrar has a right to require that he prove that he is such sub-marshal and show his authority. The marshal is elected by the people. The sub-marshals are not and are appointed and removed at the will of the marshal. The action of the. registrar was clearly correct with respect to this first defect.
The registrar found as a second defect that the deed pre-sénted for record contained neither the order of execution nor the fact of the auction sale’s being duly made (ni el acta de subasta). The registrar in his answer draws our attention to the absence of these two matters, and says that the demand for payment (requerimiento) was lacking. Appellant says that these matters sufficiently appear in the recitals of the notary, but this sale, it appears, was made to the appellant by virtue of the summary procedure of the Mortgage Law*and we agree with the registrar that the responsibility of passing upon the compliance with such summary procedure rests with that officer and not with the notary. It is. not sufficient that the notary should recite the proceeding had in.a district court, but such copies of those proceedings as may be necessary should be presented to the registrar so that he may have an opportunity of knowing whether the law has been complied with, or the same may be copied in the 'deed from the originals or from copies duly issued and certified. In no other way can a subsequent purchaser be protected. The original papers or copies thereof, as the registrar points out, were all the more necessary in this case inasmuch as the *526mortgage proceeding was brought against the debtor, José Jiménez Sauri, or Ms succession, and the question whether the demand for payment was made upon the proper person was proper matter for investigation by the registrar. In judicial sales there is no presumption that everything was duty done by the marshal, but it is incumbent on -the purchaser to show the registrar by authentic documents that the law has been followed.
The cases of Carbonell v. The Registrar, 16 P. R. R., 415, and Vázquez v. The Registrar, 19 P. R. R., 1074, have some application although there the sales were made in the municipal court and the summary procedure of the Mortgage Law was not involved.
The third defect alleged was that the deed failed to show who composed the succession of José Jiménez Sauri. We agree with the registrar that if the citing or summoning of the succession was necessary, the composition of sutíh succession should be made to appear, so that the registrar might determine whether there had been proper process.
With respect to the fourth defect, we are inclined to agree with the appellant that it was not necessary to set out in the deed the form of the acquisition by the succession or that the property should be inscribed in the name of .the heirs in the registry. Pasalacqua Hermanos & Co. v. The Registrar, 6 P. R. R., 41; Zayas v. The Registrar, 14 P. R. R., 587.
The note of the registrar must be affirmed with respect to the first three defects assigned and reversed as to the fourth.

Decision appealed from affirmed as to the first three curable defects and reversed as to> the last.

Chief Justice Hernández and Justices, del Toro, A Id rey and Hutchison concurred.